DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura et al. (2020/0094838).
Regarding claim 1: Nishimura discloses a travel control method for a vehicle having a system trigger mode and a driver trigger mode, the system trigger mode being a mode in which a lane change proposed from an autonomous travel control system of the vehicle is executed by autonomous travel control using an automated lane change function, the driver trigger mode being a mode in which a lane change instructed from a driver of the vehicle is executed using the automated lane change function, the system trigger mode comprising:
determining whether or not a start condition for the automated lane change function is satisfied (Paragraph 0091-0104); 
when the start condition is satisfied, presenting lane change information as to whether or not to perform the lane change (Paragraph 0091-0104); and
when an acceptance input of accepting to perform the lane change is detected in response to presentation of the lane change information, using the automated lane change function to execute the lane change proposed in the lane change information, the driver trigger mode comprising: detecting whether or not a lane change instruction operation different from the acceptance input is performed by the driver (Paragraph 0091-0104);  and 
when detecting that the lane change instruction operation is performed, using the automated lane change function to execute the lane change instructed by the lane change instruction operation, wherein when the lane change instruction operation by the driver is detected after the lane change information is presented in the system trigger mode, the driver trigger mode is used to execute the lane change instructed by the lane change instruction operation (Paragraph 0091-0104).
Regarding claim 4: Nishimura discloses wherein a switch that can be pressed while a steering wheel is being held is used for the acceptance input, and a direction indicator lever is used for the lane change instruction operation (Paragraph 0023).
Regarding claims 2, 5, and 6: these claims contain the same features and limitations as claims 1 and 4 above and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668